Case 1:20-cv-02069-GBD Document 11 Filed 06/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee eee ee ee eee Ee eR He Ke ee Ke ee ee ee eee xX

CEDRIC BISHOP, for himself and on behalf of all:

other persons similarly situated, :
Plaintiff,

-against-

GLOW CONCEPT, INC., : 20 Civ. 2069 (GBD)
Defendant. :

eee eee ee ee ee eee eee eee eee eee eee Xx

GEORGE B. DANIELS, District Judge:

The June 25, 2020 initial conference is adjourned to October 22, 2020 at 9:30 a.m.

Dated: June 8, 2020
New York, New York
SO ORDERED.

ROK. DANIELS
TED STATES DISTRICT JUDGE

 

 
